EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of March 8, 2008 (the “Effective Date”), by and between collectively, India Globalization Capital, Inc., (“IGC”) a corporation organized under the laws of Maryland, India Globalization Capital Mauritius, (“IGC-M” and collectively with IGC, “Employer”), and Ram Mukunda (“Executive”) on the following terms and conditions: RECITALS: A.The Employer desires to be assured of the continued services of Executive; and B.Executive desires to continue to be employed by the Employer as its Chief Executive Officer upon the terms, covenants and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions hereinafter set forth, the parties hereto agree as follows: 1.Employment Period.Employer hereby agrees to continue to employ Executive as its Chief Executive Officer, and Executive, agrees to accept such continued employment for the period beginning on the Effective Date and ending on the fifth anniversary of the Effective Date (the “Employment Period”).
